Copy Mailed to Pro Se Plaintiff of Record

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KENLYN KING,

Plaintiff, 18-cv-12003 (NSR)(LMS)

-against- ORDER FOR LIMITED APPEARANCE
MOUNT SINAI HRALTH SYSTEM, OF PRO BONO COUNSEL

 

Defendant.

 

Lisa M. Smith, United States Magistrate Judge:

The Clerk of Court is directed to attempt to locate pro bono counsel to represent the
plaintiff at a settlement conference to be conducted before the Magistrate Judge. The settlement
conference is scheduled to occur on Monday, February 10, 2020, at 10:00 AM, in Courtroom
520. If counsel is located, such counsel will represent the plaintiff solely for purposes of the
settlement negotiations and that representation will terminate at the conclusion of the settlement
process. Ifthe Clerk of Court is unable to locate counsel, the plaintiff must appear without
counsel at the settlement conference.

If the plaintiff objects to this grant of pro bono counsel, the plaintiff must file an
objection within 14 days of the date of this order. In the event the plaintiff files such an
objection, this grant for pro bono counsel is vacated.

SO ORDERED.

Dated: January 7, 2020
New York, New York

    
   

   

Ces (oN be ee -
_ Lisa M. Smith
United States Magistrate Judge

 
